UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: October 31 Date of reporting period:January 31, 2012 Item 1. Schedule of Investments. EuroPacific International Value Fund SCHEDULE OF INVESTMENTS As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 97.2% AUSTRALIA – 9.8% BHP Billiton Ltd. $ CFS Retail Property Trust - REIT Newcrest Mining Ltd. Origin Energy Ltd. Woolworths Ltd. BERMUDA – 1.2% Nordic American Tankers Shipping Ltd. BRAZIL – 8.1% AES Tiete S.A. Cia Energetica de Minas Gerais - ADR Telefonica Brasil S.A. - ADR CANADA – 20.4% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. ARC Resources Ltd. Barrick Gold Corp. Crescent Point Energy Corp. Ensign Energy Services, Inc. Goldcorp, Inc. Peyto Exploration & Development Corp. Potash Corp. of Saskatchewan, Inc. Precision Drilling Corp.* Yamana Gold, Inc. CHILE – 1.2% Aguas Andinas S.A. - Class A CHINA – 2.5% China Shenhua Energy Co., Ltd. - Class H China Yurun Food Group Ltd. HONG KONG – 7.1% China Mobile Ltd. CLP Holdings Ltd. Esprit Holdings Ltd. Kingboard Laminates Holdings Ltd. Shougang Concord International Enterprises Co., Ltd. Skyworth Digital Holdings Ltd. Texwinca Holdings Ltd. EuroPacific International Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) JAPAN – 6.9% Asahi Group Holdings Ltd. $ ITOCHU Corp. JGC Corp. Nidec Corp. LUXEMBOURG – 0.2% APERAM Pacific Drilling S.A.* NETHERLANDS – 3.5% Royal Dutch Shell PLC - A Shares NEW ZEALAND – 1.7% Kiwi Income Property Trust - REIT New Zealand Refining Co., Ltd. NORWAY – 17.0% Atea ASA Fred Olsen Energy ASA Leroey Seafood Group ASA Marine Harvest ASA Morpol ASA* Norwegian Energy Co. AS* SpareBank 1 SR Bank ASA Statoil ASA STX OSV Holdings Ltd. Telenor ASA Yara International ASA SINGAPORE – 9.2% Ascendas Real Estate Investment Trust Golden Agri-Resources Ltd. Midas Holdings Ltd. Olam International Ltd. Sakari Resources Ltd. StarHub Ltd. Venture Corp. Ltd. SWITZERLAND – 3.3% Nestle S.A. Syngenta A.G.* EuroPacific International Value Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) THAILAND – 5.1% Delta Electronics Thai PCL $ Electricity Generating PCL Thai Beverage PCL Thai Tap Water Supply PCL TOTAL COMMON STOCKS (Cost $73,968,911) Number of Contracts WARRANTS – 0.0% Kingboard Chemical Holdings Ltd.* Exercise Price: 40 HKD, Expiration Date: October 31, 2012 82 TOTAL WARRANTS (Cost $0) 82 Principal Amount SHORT-TERM INVESTMENTS – 1.1% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $841,207) TOTAL INVESTMENTS – 98.3% (Cost $74,810,118) Other Assets in Excess of Liabilities – 1.7% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PCL – Public Company Limited PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Schedule of Investments. EuroPacific International Value Fund SUMMARY OF INVESTMENTS As of January 31, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Energy % Consumer Staples % Materials % Utilities % Telecommunication Services % Industrials % Financials % Information Technology % Consumer Discretionary % Total Common Stocks % Warrants % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Schedule of Investments. EuroPacific International Bond Fund SCHEDULE OF INVESTMENTS As of January 31, 2012 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES – 91.2% AUSTRALIA – 16.3% Australia Government Bond 5.750%, 4/15/2012 $ Australia Pacific Airports Melbourne Pty. Ltd. 4.752%, 12/14/20151 Bank of Queensland Ltd. 5.500%, 10/22/2012 CFS Retail Property Trust 5.075%, 08/21/2014 5.750%, 07/04/2016 Queensland Treasury Corp. 6.500%, 4/23/2012 Telstra Corp. Ltd. 6.250%, 11/15/2013 5.200%, 12/01/2016 Treasury Corp. of Victoria 6.250%, 10/15/2012 Western Australia Treasury Corp. 5.500%, 7/17/2012 CANADA – 6.2% Canadian Government Bond 1.500%, 12/1/2012 Export Development Canada 9.000%, 08/01/2012 9.000%, 04/19/2013 Province of Ontario Canada 1.511%, 10/5/20151 Shaw Communications, Inc. 6.100%, 11/16/20122 Sherritt International Corp. 7.750%, 10/15/20152 CHILE – 5.5% Bonos del Banco Central de Chile en Pesos 6.000%, 06/01/2012 6.000%, 03/01/2013 Sociedad Quimica y Minera de Chile S.A. 5.500%, 4/1/20142 CYPRUS – 0.7% Songa Offshore S.E. 13.130%, 11/17/20161, 2 EuroPacific International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) DENMARK – 2.4% Kommunekredit 3.375%, 2/10/2014 $ FINLAND – 6.4% Amer Sports OYJ 5.390%, 4/13/20161 Fortum OYJ 3.683%, 9/14/20151 Municipality Finance PLC 2.750%, 9/16/2013 Nordic Investment Bank 5.250%, 2/26/2014 Republic of Finland 2.675%, 1/27/20161 GERMANY – 2.5% Kreditanstalt fuer Wiederaufbau 3.000%, 03/23/2012 10.000%, 05/15/2012 LUXEMBOURG – 2.4% European Investment Bank 7.750%, 07/31/2012 5.000%, 09/18/2013 MALAYSIA – 4.8% Malaysia Government Bond 3.718%, 06/15/2012 3.434%, 08/15/2014 Rantau Abang Capital Bhd 4.910%, 8/14/2013 NEW ZEALAND – 6.7% Fletcher Building Industries Ltd. 9.000%, 5/15/20143 Fletcher Building Ltd. 8.500%, 3/15/20153 EuroPacific International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) NEW ZEALAND (Continued) Fonterra Cooperative Group Ltd. 5.300%, 11/29/20491, 2 $ New Zealand Government Bond 6.500%, 4/15/2013 Watercare Services Ltd. 5.740%, 2/16/2015 NORWAY – 14.3% Austevoll Seafood ASA 6.520%, 10/14/20131 Drammen Kommune 5.020%, 2/7/2013 Eksportfinans ASA 2.375%, 6/26/2013 KLP Kommunekreditt AS 3.390%, 05/20/2014 3.550%, 09/15/2015 Kommunalbanken AS 1.875%, 05/08/2012 3.800%, 09/28/2012 3.000%, 03/26/2013 Morpol ASA 8.730%, 2/3/20141 Norway Government Bond 6.500%, 5/15/2013 Odfjell S.E. 7.960%, 12/4/20131 STX Europe AS 5.370%, 4/5/20131, 4 POLAND – 4.0% Poland Government Bond 5.010%, 1/25/20181 Poland Government International Bond 3.000%, 9/23/2014 SINGAPORE – 4.5% CapitaMall Trust 2.125%, 4/19/20143 Singapore Government Bond 3.750%, 9/1/2016 EuroPacific International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount6 Value FIXED INCOME SECURITIES (Continued) SINGAPORE (Continued) Singapore Press Holdings Ltd. 2.810%, 3/2/2015 $ SOUTH KOREA – 1.5% Export-Import Bank of Korea 2.500%, 10/26/2012 SRI LANKA – 1.8% Sri Lanka Government Bonds 6.850%, 04/15/2012 6.900%, 08/01/2012 SWEDEN – 5.5% Atlas Copco A.B. 4.600%, 5/25/2012 Kommuninvest I Sverige 1.750%, 10/8/2012 Sweden Government Bond 5.500%, 10/8/2012 TeliaSonera A.B. 3.030%, 3/21/20141 SWITZERLAND – 2.2% Aryzta A.G. 5.000%, 10/29/20491, 2 THAILAND – 3.5% Bank of Thailand 3.420%, 08/18/2013 3.490%, 02/15/20141 Thailand Government Bond 4.250%, 3/13/2013 TOTAL FIXED INCOME SECURITIES (Cost $74,166,382) SHORT-TERM INVESTMENTS – 3.2% UMB Money Market Fiduciary, 0.010%5 TOTAL SHORT-TERM INVESTMENTS (Cost $2,610,302) EuroPacific International Bond Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Value TOTAL INVESTMENTS – 94.4% (Cost $76,776,684) $ Other Assets in Excess of Liabilities – 5.6% TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company. 1 Variable, floating or step rate security. 2 Callable. 3 Convertible security. 4 144A restricted security. 5 The rate quoted is the annualized seven-day yield of the Fund at the period end. 6 Local currency. See accompanying Notes to Schedule of Investments. EuroPacific International Bond Fund SUMMARY OF INVESTMENTS As of January 31, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Fixed Income Securities Government % Financial % Communications % Consumer, Non-cyclical % Industrial % Utilities % Basic Materials % Diversified % Consumer, Cyclical % Total Fixed Income Securities % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Schedule of Investments. EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 94.8% AUSTRALIA – 4.7% Newcrest Mining Ltd. $ Santos Ltd. CANADA – 27.5% Agnico-Eagle Mines Ltd. Alamos Gold, Inc. Barrick Gold Corp. Canadian Oil Sands Ltd. Crescent Point Energy Corp. Endeavour Silver Corp.* Ensign Energy Services, Inc. Freehold Royalties Ltd. Goldcorp, Inc. Nexen, Inc. Pan American Silver Corp. Peyto Exploration & Development Corp. Potash Corp. of Saskatchewan, Inc. Precision Drilling Corp.* Silver Wheaton Corp. Silvercorp Metals, Inc. Yamana Gold, Inc. CHILE – 0.4% Sociedad Quimica y Minera de Chile S.A. - ADR CHINA – 5.9% China BlueChemical Ltd. - Class H China Shenhua Energy Co., Ltd. - Class H CNOOC Ltd. - ADR Yanzhou Coal Mining Co., Ltd. - Class H GERMANY – 1.3% K+S A.G. INDONESIA – 2.2% Bumi Resources Tbk P.T. Harum Energy Tbk P.T. NORWAY – 16.2% Det Norske Oljeselskap ASA* Fred Olsen Energy ASA Leroey Seafood Group ASA Marine Harvest ASA EuroPac Hard Asset Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) NORWAY (Continued) Norwegian Energy Co. AS* $ Statoil ASA Yara International ASA SINGAPORE – 3.0% Golden Agri-Resources Ltd. Sakari Resources Ltd. SWITZERLAND – 24.7% Syngenta A.G.* ZKB Gold - Class A - ETF* ZKB Silver - ETF* THAILAND – 3.0% PTT PCL UNITED STATES – 5.9% Chesapeake Energy Corp. Monsanto Co. Mosaic Co. Newmont Mining Corp. Southwestern Energy Co.* TOTAL COMMON STOCKS (Cost $19,026,042) Principal Amount SHORT-TERM INVESTMENTS – 5.1% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $983,906) TOTAL INVESTMENTS – 99.9% (Cost $20,009,948) Other Assets in Excess of Liabilities – 0.1% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PCL – Public Company Limited * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Schedule of Investments. EuroPacific Hard Asset Fund SUMMARY OF INVESTMENTS As of January 31, 2012 (Unaudited) Industry Allocation Percent of Total Net Assets Energy % Materials % Exchange-Traded Funds % Consumer Staples % Total Long-Term Investments % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Schedule of Investments. EP China Fund SCHEDULE OF INVESTMENTS As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 94.9% CONSUMER DISCRETIONARY – 14.2% Anta Sports Products Ltd. $ China Lilang Ltd. Giordano International Ltd. Golden Eagle Retail Group Ltd. Great Wall Motor Co., Ltd. - Class H Home Inns & Hotels Management, Inc. - ADR* New Oriental Education & Technology Group - ADR* Sa Sa International Holdings Ltd. Sands China Ltd.* Stella International Holdings Ltd. Television Broadcasts Ltd. CONSUMER STAPLES – 11.7% Biostime International Holdings Ltd. China Mengniu Dairy Co., Ltd. China Resources Enterprise Ltd. Lianhua Supermarket Holdings Co., Ltd. - Class H Wumart Stores, Inc. - Class H ENERGY – 11.4% CNOOC Ltd. Kunlun Energy Co., Ltd. PetroChina Co., Ltd. - Class H Yanzhou Coal Mining Co., Ltd. - Class H FINANCIALS – 12.2% AIA Group Ltd. BOC Hong Kong Holdings Ltd. China Pacific Insurance Group Co., Ltd. - Class H Link REIT Sun Hung Kai Properties Ltd. HEALTH CARE – 7.8% China Medical System Holdings Ltd. Lee's Pharmaceutical Holdings Ltd. Shandong Weigao Group Medical Polymer Co., Ltd. - Class H 1 Sino Biopharmaceutical 0 Trauson Holdings Co., Ltd. EP China Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) WuXi PharmaTech Cayman, Inc. - ADR* $ INDUSTRIALS – 11.4% Airtac International Group China Yuchai International Ltd. Haitian International Holdings Ltd. Shanghai Electric Group Co., Ltd. - Class H Weichai Power Co., Ltd. - Class H Zhuzhou CSR Times Electric Co., Ltd. - Class H INFORMATION TECHNOLOGY – 5.8% AAC Technologies Holdings, Inc. Digital China Holdings Ltd. GCL-Poly Energy Holdings Ltd. Netease.com - ADR* MATERIALS – 7.5% China Forestry Holdings Co., Ltd.*2 Fufeng Group Ltd. Yip's Chemical Holdings Ltd. Zhaojin Mining Industry Co., Ltd. - Class H TELECOMMUNICATION SERVICES – 5.7% China Mobile Ltd. China Unicom Hong Kong Ltd. UTILITIES – 7.2% Cheung Kong Infrastructure Holdings Ltd. Guangdong Investment Ltd. Power Assets Holdings Ltd. TOTAL COMMON STOCKS (Cost $48,520,474) EP China Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 5.2% $ UMB Money Market Fiduciary, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $2,445,821) TOTAL INVESTMENTS – 100.1% (Cost $50,966,295) Liabilities in Excess of Other Assets – (0.1)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. 2 Fair valued under procedures established by the Board of Trustees, represents 1.16% of Net Assets. See accompanying Notes to Schedule of Investments. EuroPacific China Fund SUMMARY OF INVESTMENTS As of January 31, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks China % Hong Kong % Macau % Total Common Stocks % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See accompanying Notes to Schedule of Investments. EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 95.8% CHINA – 20.8% AAC Technologies Holdings, Inc. $ Airtac International Group Biostime International Holdings Ltd. China Medical System Holdings Ltd. Daphne International Holdings Ltd. Haitian International Holdings Ltd. Home Inns & Hotels Management, Inc. - ADR* MIE Holdings Corp. Minth Group Ltd. SITC International Holdings Co., Ltd. Trauson Holdings Co., Ltd. WuXi PharmaTech Cayman, Inc. - ADR* Xingda International Holdings Ltd. HONG KONG – 5.0% Giordano International Ltd. SA S.A. International Holdings Ltd. Stella International Holdings Ltd. Yip's Chemical Holdings Ltd. INDIA – 5.4% CMC Ltd. Emami Ltd. Federal Bank Ltd. Pantaloon Retail India Ltd. Rallis India Ltd. INDONESIA – 19.7% Alam Sutera Realty Tbk P.T. BFI Finance Indonesia Tbk P.T.* Energi Mega Persada Tbk P.T.* Harum Energy Tbk P.T. Hexindo Adiperkasa Tbk P.T. Holcim Indonesia Tbk P.T. Indopoly Swakarsa Industry Tbk P.T. Jasa Marga P.T. Lippo Karawaci Tbk P.T. Media Nusantara Citra Tbk P.T. Mitra Adiperkasa Tbk P.T. MALAYSIA – 10.1% Alliance Financial Group BHD EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MALAYSIA (Continued) Dialog Group BHD $ Gamuda BHD KPJ Healthcare BHD Parkson Holdings BHD Perisai Petroleum Teknologi BHD* SapuraCrest Petroleum BHD PHILIPPINES – 6.9% Alliance Global Group, Inc. DMCI Holdings, Inc. Energy Development Corp. Robinsons Land Corp. Security Bank Corp. SINGAPORE – 7.0% China Yuchai International Ltd. Mapletree Commercial Trust - REIT Parkway Life Real Estate Investment Trust - REIT Super Group Ltd. TAIWAN – 7.3% Hiwin Technologies Corp. 12 Huaku Development Co., Ltd. 29 Pacific Hospital Supply Co., Ltd. Simplo Technology Co., Ltd. St. Shine Optical Co., Ltd. THAILAND – 13.6% Bangkok Dusit Medical Services PCL* BEC World PCL Dynasty Ceramic PCL Home Product Center PCL Minor International PCL Robinson Department Store PCL Siam Makro PCL TOTAL COMMON STOCKS (Cost $24,640,558) EP Asia Small Companies Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENTS – 2.0% $ UMB Money Market Fiduciary, 0.01%1 $ TOTAL SHORT-TERM INVESTMENTS (Cost $510,335) TOTAL INVESTMENTS – 97.8% (Cost $25,150,893) Other Assets in Excess of Liabilities – 2.2% TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt PCL – Public Company Limited REIT – Real Estate Investment Trusts * Non-income producing security. 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Schedule of Investments. EP Asia Small Companies Fund SUMMARY OF INVESTMENTS As of January 31, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer Discretionary % Industrials % Financials % Health Care % Consumer Staples % Energy % Materials % Information Technology % Utilities % Total Common Stocks % Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Schedule of Investments. EP Latin America Fund SCHEDULE OF INVESTMENTS As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS – 56.6% BRAZIL – 43.3% Amil Participacoes S.A. $ Arezzo Industria e Comercio S.A. Banco Bradesco S.A. - ADR BM&FBovespa S.A. CCR S.A. Cia de Bebidas das Americas - ADR Cia Energetica de Minas Gerais - ADR Cia Hering Cielo S.A. Diagnosticos da America S.A. EcoRodovias Infraestrutura e Logistica S.A. EDP - Energias do Brasil S.A. Estacio Participacoes S.A. Fleury S.A. Localiza Rent a Car S.A. Lojas Renner S.A. M Dias Branco S.A. Marcopolo S.A. Multiplan Empreendimentos Imobiliarios S.A. Odontoprev S.A. PDG Realty S.A. Empreendimentos e Participacoes Petroleo Brasileiro S.A. - ADR Raia Drogasil S.A. Randon Participacoes S.A. Souza Cruz S.A. Telefonica Brasil S.A. - ADR Tim Participacoes S.A. - ADR Totvs S.A. Ultrapar Participacoes S.A. - ADR Vale S.A. - ADR CHILE – 3.6% Aguas Andinas S.A. - Class A E.CL S.A. Empresa Nacional de Electricidad S.A. - ADR ENTEL Chile S.A. Sonda S.A. COLOMBIA – 4.1% Ecopetrol S.A. - ADR MEXICO – 3.7% America Movil S.A.B. de C.V. - ADR EP Latin America Fund SCHEDULE OF INVESTMENTS - Continued As of January 31, 2012 (Unaudited) Number of Shares Value COMMON STOCKS (Continued) MEXICO (Continued) Fomento Economico Mexicano S.A.B. de C.V. - ADR $ Grupo Aeroportuario del Sureste S.A.B. de C.V. - ADR Grupo Bimbo S.A.B. de C.V. PERU – 1.9% Cia de Minas Buenaventura S.A. - ADR TOTAL COMMON STOCKS (Cost $2,650,547) Principal Amount SHORT-TERM INVESTMENTS – 47.5% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $2,381,253) TOTAL INVESTMENTS – 104.1% (Cost $5,031,800) Liabilities in Excess of Other Assets – (4.1)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depositary Receipt CL – Chile 1 The rate quoted is the annualized seven-day yield of the Fund at the period end. See accompanying Notes to Schedule of Investments. EP Latin America Fund SUMMARY OF INVESTMENTS As of January 31, 2012 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Consumer Staples % Consumer Discretionary % Utilities % Telecommunication Services % Materials % Energy % Industrials % Information Technology % Health Care % Financials % Total Common Stocks % Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See accompanying Notes to Schedule of Investments. Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Unaudited January 31, 2012 Note 1 – Organization EuroPac International Value Fund (the ‘‘International Value Fund’’), EuroPac International Bond Fund (the “International Bond Fund”), EuroPac Hard Asset Fund (the “Hard Asset Fund”), EP China Fund (formerly known as EPH China Fund) (the “China Fund”), EP Asia Small Companies Fund (the “Asia Small Companies Fund”), and EP Latin America Fund (the “Latin America Fund”) (each a “Fund” and collectively the ‘‘Funds’’) are organized as a diversified series of Investment Managers Series Trust, a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”).The International Value Fund commenced operations on April 7, 2010, and its primary investment objective is to provide income and long-term capital appreciation. The International Bond Fund commenced operations on November 15, 2010, and its primary investment objective is to provide current income and capital appreciation.The Hard Asset Fund commenced operations on June 30, 2011, and its primary investment objective is appreciation of capital and protection against inflation. The China Fund commenced operations on July 31, 2009, and its primary investment objective is long-term capital appreciation. The China Fund’s fiscal year end was changed to October 31st as of July 1, 2011. The Asia Small Companies Fund commenced operations on December 1, 2010, and its primary investment objective is to provide long-term capital appreciation. The Latin America Fund commenced operations on November 1, 2011, and its primary investment objective is to provide long-term capital appreciation. Note 2 –Accounting Policies The following is a summary of the significant accounting policies consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal over the counter (OTC) market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ are valued at the NASDAQ Official Closing Price (“NOCP”).Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Fair value pricing may be applied to non-U.S. securities.The trading hours for most non-U.S. securities end prior to the close of the NYSE, the time that the Funds’ net asset value per share (“NAV”) are calculated.The occurrence of certain events after the close of non-U.S. markets, but prior to the close of the NYSE (such as a significant surge or decline in the U.S. market) may result in an adjustment to the trading prices of non-U.S. securities when non-U.S. markets open on the following business day.If such events occur, the Funds may value non-U.S. securities at fair value, taking into account such events, when the NAV is calculated. (b) Foreign Currency Translation The Funds’ records are maintained in U.S. dollars.The value of securities, currencies and other assets and liabilities denominated in currencies other than U.S. dollars are translated into U.S. dollars based upon foreignexchange rates prevailing at the end of the reporting period.The currencies are translated into U.S. dollars by Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Unaudited January 31, 2012 (Continued) using the exchange rates quoted at the close of the London Stock Exchange prior to when the Funds’ NAV is next determined. Purchases and sales of investment securities, income and expenses are translated on the respective dates of such transactions. The Funds do not isolate that portion of its net realized and unrealized gains and losses on investments resulting from changes in foreign exchange rates from the impact arising from changes in market prices.Such fluctuations are included with net realized and unrealized gain or loss from investments and foreign currency. Net realized foreign currency transaction gains and losses arise from sales of foreign currencies, currency gains or losses realized between the trade and settlement dates on securities transactions, and the differences between the amounts of dividends, interest, and foreign withholding taxes recorded on the Funds’ books and the U.S. dollar equivalent of the amounts actually received or paid.Net unrealized foreign currency translation gains and losses arise from changes in the value of assets and liabilities, other than investments in securities, resulting from changes in the exchange rates. (c) Forward Foreign Currency Exchange Contracts The Funds may utilize forward foreign currency exchange contracts (“forward contracts”) under which it is obligated to exchange currencies on specified future dates at specified rates, and are subject to the translations of foreign exchange rates fluctuations.All contracts are “marked-to-market” daily and any resulting unrealized gains or losses are recorded as unrealized appreciation or depreciation on foreign currency translations.A Fund records realized gains or losses at the time the forward contract is settled.Counter-parties to these forward contracts are major U.S. financial institutions. Note 3 – Federal Income Taxes At January 31, 2012, gross unrealized appreciation and depreciation of investments and foreign currency owned by the Funds, based on cost for federal income tax purposes were as follows: International Value Fund International Bond Fund Hard Asset Fund China Fund Asia Small Companies Fund Latin America Fund Cost of investments $ Gross unrealized appreciation $ Gross unrealized depreciation ) Unrealized appreciation/(de-preciation) on foreign currency (6 ) - ) Net unrealized appreciation/(de-preciation) on investments and foreign currency translations $ ) $ ) $ ) $ ) $ $ The difference between cost amounts for financial statement and federal income tax purposes is due primarily to wash sale loss deferrals and passive foreign investment companies (“PFICs”). Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Unaudited January 31, 2012 (Continued) Note 4 – Fair Value Measurements and Disclosure Fair Value Measurements and Disclosures defines fair value, establishes a framework for measuring fair value in accordance with GAAP, and expands disclosure about fair value measurements.It also provides guidance on determining when there has been a significant decrease in the volume and level of activity for an asset or liability, when a transaction is not orderly, and how that information must be incorporated into a fair value measurement. Under Fair Value Measurements and Disclosures, various inputs are used in determining the value of each Fund’s investments.These inputs are summarized into three broad levels as described below: · Level 1 – Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. · Level 2 – Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. · Level 3 – Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Funds’ own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level 3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The inputs or methodology used for valuing investments are not an indication of the risk associated with investing in those investments. The following is a summary of the fair values of the Funds’ investments in each category and economic sector as of January 31, 2012: Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Unaudited January 31, 2012 (Continued) International Value Fund* Level1 Level2 Level3 Total Assets Table Investments: Common Stocks: Consumer Discretionary $ $ - $ - $ Consumer Staples - - Energy - - Financials - - Industrials - - Information Technology - - Materials - - Telecommunication Services - - Utilities - - Short-Term Investments - - Warrants 81 - - 81 Total Assets $ $ - $ - $ International Bond Fund Level1 Level2 Level3 Total Assets Table Investments: Bonds: Basic Materials $ - $ $ - $ Communications - - Consumer, Cyclical - - Consumer, Non-cyclical - Diversified - - Financial - Government - Industrial - - Utilities - - Short-Term Investments - - Total Assets $ $ $ - $ Euro Pacific Funds NOTES TO SCHEDULE OF INVESTMENTS – Unaudited January 31, 2012 (Continued) Hard Asset Fund* Level1 Level2 Level3 Total Assets Table Investments: Common Stocks: Consumer Staples $ $
